PARKER, Judge.
Steven A. Spear appeals the trial court’s order denying his motion to withdraw his plea. Although we affirm on all four issues raised by Spear, we issue this opinion to address two of Spear’s arguments.
First, Spear argues that he should be allowed to withdraw his plea because the trial court did not find the motion to suppress dispositive in violation of his plea agreement. Although the transcript of the plea hearing reflects confusion regarding the trial court’s finding on this issue, we conclude that the motion to suppress was dispositive. Therefore, Spear’s argument is moot.
Second, Spear argues that he should be allowed to withdraw his plea because he was not informed that his eligibility for parole could be nullified by the Jimmy Ryce Act.1 Because Spear did not raise this issue in his motion to withdraw plea, *404he has not preserved it for review. Accordingly, this, argument is without merit.
Affirmed.
PATTERSON, C.J., and BLUE, J., Concur.

. Sections 394.910 to 394.931, Florida Statutes (1999), the Jimmy Ryce Act, provide for the civil commitment of sexually violent predators upon their release from prison.